Case: 18-40006      Document: 00514523868         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 18-40006
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 21, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ADRIAN URIOSTIGUE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:12-CR-1148-2


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Adrian Uriostigue
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Uriostigue has not filed a response.
       During the pendency of this appeal, Uriostigue completed the sentence
imposed upon revocation of his supervised release and was released from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40006     Document: 00514523868    Page: 2   Date Filed: 06/21/2018


                                 No. 18-40006

custody.   Because Uriostigue has not shown that he will suffer collateral
consequences as a result of the revocation of his supervised release and because
no additional term of supervised release was imposed, the instant appeal does
not present a case or controversy, and this court lacks jurisdiction. See Spencer
v. Kemna, 523 U.S. 1, 7 (1998); United States v. Clark, 193 F.3d 845, 847-48
(5th Cir. 1999).     Accordingly, the appeal is DISMISSED AS MOOT, and
counsel’s motion for leave to withdraw is DENIED as unnecessary.




                                       2